Citation Nr: 0602189	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-03 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, lateral meniscal tear with meniscectomy and 
anterior cruciate ligament (ACL) laxity, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, chondromalacia patella, left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted an increased rating of 10 percent for 
the service-connected residuals of a left knee injury.  The 
veteran appealed, contending that a higher rating was 
warranted.  By a subsequent January 2003 rating decision, the 
RO granted separate ratings of 20 percent for lateral 
meniscal tear with meniscectomy and ACL laxity of the left 
knee and a 10 percent rating for degenerative joint disease 
of the left knee.  See VAOPGCPREC 23-97 and 9-98; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 2005, a transcript 
of which is of record.

The veteran also perfected an appeal on the issue of 
entitlement to a temporary total rating for convalescent 
purposes beyond September 2001.  However, he withdrew this 
issue from appeal pursuant to a November 2005 statement.  
38 C.F.R. § 20.204.

For the reasons stated below, the Board finds that additional 
development is necessary.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board concludes that 
additional development is necessary in order to satisfy the 
duty to assist.

The Board acknowledges that the veteran was accorded VA 
medical examinations in December 2002 and December 2003 which 
evaluated the severity of his left knee.  However, at the 
November 2005 Board hearing it was asserted that the last VA 
examination in December 2003 was too old to accurately 
evaluate the severity of the service-connected left knee 
disorders.  Further, the veteran's description of his 
symptomatology at this hearing intimates that his left knee 
problems may have increased in severity since this last 
examination.  A VA outpatient treatment note dated in 
September 2004 shows that the veteran complained that his 
knees were giving out in hyper extension and that he was 
issued a knee "sleeve".  Consequently, the Board concludes 
that it must remand the case in order to accord the veteran a 
new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); VAOPGCPREC 11-95, at para. 11 (April  7, 1995) (where 
a claimant affirmatively asserts to the Board that a further 
increase in disability has occurred subsequent to the prior 
examination and decision, an additional examination may be 
required).

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
since September 2004.  After securing any 
necessary release, the RO should obtain 
these records.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
examination to evaluate the current 
nature and severity his left knee.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  It is imperative that the 
examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue(s) on 
appeal in light of any additional 
evidence added to the records assembled 
for appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in November 2004, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

